Name: Commission Regulation (EEC) No 4099/86 of 23 December 1986 fixing, for the 1987 fishing year, the withdrawal and selling prices for fishery products listed in Annex I (A), (D) and (E) of Regulation (EEC) No 3796/81
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 31 . 12. 86 Official Journal of the European Communities No L 379/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 4099/86 of 23 December 1986 fixing, for the 1987 fishing year, the withdrawal and selling prices for fishery products listed in Annex I (A), (D) and (E) of Regulation (EEC) No 3796/81 negotiations did not permit a clear appreciation of the differences between the prices ruling on the markets in the different regions of the Community ; whereas it appears that the substantial price differences established since then for these species are basically explained by the absence, until now, of a Community price system favou ­ ring their unity within the Community ; whereas, in these particular circumstances, it is necessary to fix adjustment coefficients for these species which allow for the smooth application of the price system set out within the Act of Accession by a progressive alignment of them under favourable conditions which guarantee market access to the producers in these regions ; Whereas the guide prices for the fishing year were fixed for all the products in question by Council Regulation (EEC) No 3930/86 0 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fishery Products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3796/81 of 29 December 1981 on the common organization of the market in fishery products ('), as amended by the Act of Accession, and in particular Article 12 (3) thereof, Whereas Article 12 ( 1 ) of Regulation (EEC) No 3796/81 provides that the Community withdrawal and selling prices for each of the products listed in Annex I (A), (D) and (E) are to be fixed by applying the conversion factor for the product category concerned to an amount equal to at least 70 % but not more than 90 % of the relevant guide price ; Whereas changes in production and marketing structures in the Community make it necessary to alter the basis for calculating the withdrawal and the sale prices in the Community as compared with those of the preceding fishing year ; Whereas Article 12 (2) of Regulation (EEC) No 3796/81 provides that the withdrawal price may be multiplied by conversion factors in landing areas which are very distant from main centres of consumption in the Community ; Whereas, with regard to sardines, special conditions have been adopted in the Act of Accession in order to ensure a progressive alignment of prices of sardines from the Atlantic on price" levels of sardines from the Mediterra ­ nean ; whereas the production structure and access to the market of Atlantic sardines are different to that for Medi ­ terranean sardines and meet the special needs of the processing industry ; whereas, with a view to the smooth application of the alignment of prices which does not artificially disturb market supply conditions, it is neces ­ sary to fix a special adaptation coefficient for size 3 of this product in the landing areas concerned in Spain and Portugal ; Whereas, with regard to monkfish, Norway lobster and crab, the statistical data available during the accession HAS ADOPTED THIS REGULATION : Article 1 The percentages of the guide price referred to in Article 12 ( 1 ) of Regulation (EEC) No 3796/81 which are used as a basis for calculating the Community withdrawal and selling prices shall be as shown in Annex I for the products concerned. Article 2 The conversion factors referred to in Article 12 ( 1 ) of Regulation (EEC) No 3796/81 which are used for calcula ­ ting the Community withdrawal and selling prices for the products listed in Annex I (A), (D) and (E) of that Regula ­ tion, shall be as shown in Annex II . (') OJ No L 379, 31 . 12. 1981 , p. 1 . (2) OJ No L 365, 24. 12 . 1985, p. 5 . No L 379/2 Official Journal of the European Communities 31 . 12. 86 the 1987 fishing year in the landing areas which are very distant from the main centres of consumption in the Community, and the products to which those prices relate, shall be as shown in Annex IV. Article 3 The Community withdrawal and selling prices as referred to in Article 12 ( 1 ) of Regulation (EEC) No 3796/81 applicable for the 1987 fishing year and the products to which they refer, shall be as shown in Annex III . Article 4 The withdrawal and selling prices, as referred to in Article 12 (2) of Regulation (EEC) No 3796/81 and applicable for Article 5 This Regulation shall enter into force on 1 January 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 December 1986. For the Commission Antonio CARDOSO E CUNHA Member of the Commission 31 . 12. 86 Official Journal of the European Communities No L 379/3 ANNEX I Percentage of guide price used in calculating withdrawal or sale prices Product % Herrings 85 Sardines : |  from the Atlantic 85  from the Mediterranean 85 Dogfish (Squalus acanthias) 80 Dogfish (Scyliorhinus spp.) 80 Redfish 90 Cod 80 Saithe 80 Haddock 80 Whiting 80 Ling 80 Mackerel and Spanish mackerel 85 Anchovies 85 Plaice 83 Hake 90 Megrim 80 Rays' bream 80 Monkfish 85 Shrimps of the species Crangon Crangon 90 Edible crabs 90 Norway lobster 90 ANNEX II Conversion factor of the products listed in Annex I (A), (D) and (E) to Regulation (EEC) No 3796/81 \ Conversion Species Size (') gutted fish, with head Whole fish \ Extra, A (') B 0) Extra, A (') BO Herrings 1 2 3 0,00 0,00 0,00 0,00 0,00 0,00 0,85 0,80 0,50 0,85 0,80 0,50 Sardines 1 2 3 4 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,55 0,55 0,85 0,55 0,35 0,35 0,35 0,35 Dogfish (Squalus acanthias) 1 2 3 0,75 0,64 0,35 0,55 0,45 0,25 0,71 0,60 0,30 0,50 0,40 0,20 Dogfish (Scyliorhinus spp.) 1 2 3 0,80 0,80 0,55 0,60 0,60 0,40 0,75 0,70 0,45 0,50 0,50 0,25 Redfish 1 2 3 0,00 0,00 0,00 0,00 0,00 0,00 0,90 0,90 0,76 0,90 0,90 0,76 NO L 379/4 Official Journal of the European Communities 31 . 12. 86 I I Conversion Species Size (') gutted fish, with head Whole fish l I Extra, A (') BO Extra, A (') BP) Cod 1 2 3 4 5 0,90 0,90 0,85 0,68 0,48 0,85 0,85 0,70 0,47 0,28 0,65 0,65 0,50 0,39 0,29 0,50 0,50 0,40 0,28 0,19 Saithe 1 2 3 4 0,90 0,90 0,89 0,72 0,90 0,90 0,89 0,52 0,70 0,70 0,69 0,38 0,70 0,70 0,69 0,28 Haddock 1 2 3 4 0,90 0,90 0,77 0,71 0,80 0,80 0,65 0,58 0,70 0,70 0,54 0,53 0,60 0,60 0,37 0,37 Whiting 1 2 3 4 0,80 0,80 0,76 0,55 0,75 0,75 0,61 0,37 0,60 0,60 0,55 0,40 0,40 0,40 0,23 0,23 Ling 1 2 3 0,85 0,83 0,75 0,65 0,63 0,55 0,70 0,68 0,60 0,50 0,48 0,40 Mackerel and Spanish Mackerel 1 1 3 0,00 0,00 0,00 0,00 0,00 0,00 0,85 0,85 0,85 0,85 0,75 0,70 Anchovies 1 2 3 4 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,80 0,85 0,70 0,29 0,45 0,45 0,45 0,29 Plaice 1 2 3 4 0,90 0,90 0,85 0,65 0,85 0,85 0,80 0,60 0,49 0,49 0,49 0,46 0,49 0,49 0,49 0,46 Hake 1 2 3 4 5 1,00 0,76 0,75 0,64 0,60 0,94 0,71 0,70 0,59 0,55 0,79 0,59 0,58 0,50 0,47 0,73 0,54 0,53 0,41 0,38 Megrim 1 2 ­ 3 4 0,85 0,75 0,70 0,45 0,65 0,55 0,50 0,25 0,80 0,70 0,65 0,40 0,60 0,50 0,45 0,20 Rays' bream 1 2 0,85 0,60 0,65 0,40 0,80 0,55 0,60 0,35 31 . 12. 86 No L 379/5Official Journal of the European Communities \ Conversion Species Size (l) Whole fish or gutted, with head Fish without head Extra, A (') B (') Extra, A (') B (&gt;) Monkfish 1 2 3 4 5 0,72 0,92 0,92 0,77 0,44 0,52 0,72 0,72 0,57 0,24 0,90 0,85 k 0,80 0,70 0,50 0,70 0,65 0,60 0,50 0,30 \ Simply boiled in water I l A (') B (') Shrimps of the species Crangon crangon 1 2 0,65 0,30 0,55 0,30 Whole (') Edible crabs 1 2 0,80 0,60 || Whole Tails I II Extra, A (') B (') Extra, A (') B (') Norway lobster 1 2 3 4 0,90 0,63 0,53 0,00 0,65 0,38 0,21 0,00 0,85 0,60 0,35 0,26 0,57 0,38 0,19 0,09 (') The freshness categories, sizes and presentations are those defined pursuant to Article 2 of Regulation (EEC) No 3796/81 . ANNEX III Withdrawal or sale price in the Community of the products listed in Annex I (A), (D) and (E) to Regulation (EEC) No 3796/81 \ Withdrawal price (ECU/tonne) Species Size (') Gutted fish, with head Whole fish I Extra, A (') B (') Extra, A (') B (') Herrings 1 2 3 0 0 0 0 0 0 219 206 129 219 206 129 Sardines from the Atlantic : ( a) Member States other than I Spain and Portugal ( b) Spain and Portugal j 1 2 3 4 1 2 3 4 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 240 240 371 240 161 161 249 161 153 153 153 153 102 102 102 102 Sardines from the Mediterranean 1 2 3 4 0 0 0 0 0 0 0 0 217 217 335 217 138 138 138 138 Dogfish (Squalus acanthias) 1 2 3 517 441 241 379 310 172 489 413 207 344 276 138 Dogfish (Scyliorhinus spp.) 1 2 3 511 511 351 383 383 255 479 447 287 319 319 160 No L 379/6 Official Journal of the European Communities 31 . 12. 86 \ Withdrawal price (ECU/tonne) Species Size (') Gutted fish, with head Whole fish I Extra, A (') B (') Extra, A (') B (') Redfish 1 2 3 0 0 0 0 0 0 706 706 ¢ 596 706 706 596 Cod 1 2 3 4 5 877 877 828 663 468 828 828 682 458 273 633 633 487 380 283 487 487 390 273 185 Saithe 1 2 3 4 467 467 462 374 467 467 462 270 363 363 358 197 363 363 358 145 Haddock 1 2 3 4 625 625 535 493 556 556 451 403 486 486 375 368 417 417 257 257 Whiting 1 2 3 4 506 506 481 348 475 475 386 234 380 380 348 253 253 253 146 146 Ling 1 2 3 619 605 547 474 459 401 510 496 437 364 350 292 Mackerel and Spanish Mackerel 1 2 3 0 0 0 0 0 0 204 204 204 204 180 168 Anchovies : \ a) Member States other &lt; than Spain / b) Spain j 1 2 3 4 1 2 3 4 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 479 509 419 174 741 787 648 268 270 270 270 174 417 417 417 268 Plaice /  1 January to &lt; 30 April 1987 I  1 May to \ 31 December 1987 j 1 2 3 4 1 2 3 4 572 572 540 413 781 781 737 564 540 540 509 381 737 737 694 520 312 312 312 292 425 425 425 399 1 312 312 312 292 425 425 425 399 Hake 1 2 3 4 5 2 610 1 984 1 958 1 670 1 566 2 453 1 853 1 827 1 540 1 436 2 062 1 540 1 514 1 305 1 227 1 905 1 409 1 383 1 070 992 Megrim 1 2 3 4 1 258 1 110 1 036 666 962 814 740 370 1 184 1 036 962 592 888 740 666 296 Rays' bream 1 2 1 020 720 780 480 960 660 720 420 31 . 12. 86 Official Journal of the European Communities No L 379/7 \ Withdrawal price (ECU/tonne) Species Size (') Whole or gutted fish, with head Without head Extra, A (') B (') Extra, A (') B (') Monkfish 1 2 3 4 5 1 285 1 642 1 642 1 374 785 928 1 285 1 285 1 017 428 3 856 3 641 3 427 2 999 2 142 2 999 2 785 2 570 2 142 1 285 \ Simply boiled in water I A (') B (') i Shrimps of the species Crangon crangon 1 2 904 417 765 417 \ |-I Sale prices (ECU/tonne) I || Whole (') Edible crabs 1 2 1 080 810 I li Whole Tails I |-I Extra, A (') BO Extra, A (') B (') Norway lobster 1 2 3 4 3 564 2 495 2 099 0 2 574 1 505 832 0 8 109 5 724 3 339 2 480 5 438 3 625 1 813 859 (') The freshness categories, sizes and presentations are those defined pursuant to Article 2 of Regulation (EEC) No 3796/81 . ANNEX IV II I Withdrawal prices (ECU/tonne) Species Landing area Conversion factor Size (') Gutted fish with head Whole fish ll Extra, A (') B (') Extra, A (') B (') Mackerel Coastal areas of and islands of Ireland 0,73 | 123 000 000 149149149 149132123 Coastal areas of and islands of Cornwall and Devon in the United Kingdom 0,79 | 123 000 000 162162162 162143133 Coastal areas from Portpatrick in south-west Scotland to Wick in north-east Scotland and the islands to the west and north of these areas, coastal areas of and islands of Northern Ireland 0,82 | 123 000 000 168168168 168148138 Coastal areas from Wick to Aber ­ deen in the north-east of Scotland 0,87 | 123 000 000 178178178 178157146 No L 379/8 31 . 12. 86Official Journal of the European Communities II Withdrawal prices (ECU/tonne) Species Landing area Conversionfactor Size 0 Gutted fish with head Whole fish Extra, A (') B (') Extra, A (') B (') Sardines from the Atlantic Coastal areas of and islands of the counties of Cornwall and Devon in the United Kingdom 0,55 | 123 4 0 0 0 0 0 0 0 0 132 132 204 132 84 84 84 84 Coastal areas from the Atlantic from Spain and Portugal 0,65 3 0 0 162  Hake Coastal areas from Troon in south-west Scotland to Wick in north-east Scotland and the islands to the west and north of these areas 0,57 | 1234 5 1 488 1 131 1 116 952 893 1 398 1 056 1 041 878 818 I 175 878 863 744 699 1 086 803 788 610 565 Coastal areas of and islands of Ireland 0,84 | 1234 5 2 192 1 666 1 644 1 403 1 315 2 061 1 557 1 535 1 294 1 206 1 732 1 294 1 272 1 096 1 030 1 600 1 184 1 162 899 833 I Whole or gutted fish with head (') \|| Il\ Extra, A (') B (') Monkfish Coastal areas and islands of Ireland and the United Kingdom 0,88 0,83 0,84 2 3 4 1 445 1 363 1 155 1 131 1 067 855 I Selling prices (ECU/tonne) I I Whole fish l Extra, A (') BO Norway lobster Coastal areas and islands of Ireland and the United Kingdom 0,91 0,80 0,50 1 2 3 3 243 1 996 1 050 2 342 1 204 416 Edible crabs Coastal areas and islands of Ireland and the United Kingdom 0,74 0,72 1 2 799 583 (') The freshness categories, sizes and presentations are those defined pursuant to Article 2 of Regulation (EEC) No 3796/81 .